711 N.W.2d 340 (2006)
474 Mich. 1085
Vernon BENJAMIN, as Personal Representative of the Estate of Jean Carol Benjamin, Deceased, Plaintiff-Appellee,
v.
BOTSFORD GENERAL HOSPITAL, and John Parmely, D.O., Defendants-Appellants.
Docket No. 129484, COA No. 262117.
Supreme Court of Michigan.
March 22, 2006.
On order of the Court, the application for leave to appeal the June 20, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.